Exhibit 10.12

PROMISSORY NOTE

Date: April 2, 2013

Principal Amount: $1,000,000.00

Due Date: May 31, 2014

1. Amount Borrowed. For Value Received, the undersigned, Arête Industries Inc.
(“hereinafter, the “Borrower”), promises to pay Apex Financial Service Corp a
Colorado Corporation (the “Note Holder”), the principal sum of One Million and
no/100ths Dollars ($1,000,000.00), with interest accruing thereon from April 29,
2013 at the annual rate of seven and  1/2 percent (7.5%), compounded annually.

(a) If not sooner paid, the entire principal amount outstanding and accrued
interest thereon shall be due and payable on December 31, 2013.

b) A loan service fee of $10,000.00 Dollars shall be deducted out of proceeds.

2. Dues Dates and Late Charges. Borrower shall pay to the Note Holder a late
charge of five (5%) percent of any monthly payment not received by the Note
Holder within five (5) days after the payment is due.

3. Application of Payments. Payments received for application to this Note shall
be applied first to the payment of late charges, if any, second, to accrued but
unpaid interest, and then applied to reduction of the principal balance hereof.

4. Prepayment Penalty. There shall be no prepayment penalty.

5. Default and Right To Cure. Note Holder shall be entitled to declare a default
in the event of any or all of the following:

(a) If any payment required by this Note is not paid when due;

(b) Borrower borrows any other monies or offers security in Borrower or
Borrower’s Collateral prior to the Note being paid in full.

 

 

1



--------------------------------------------------------------------------------

In the event that Borrower defaults and Note Holder desires to declare a
default, the Note Holder shall first give written notice to Borrower of Note
Holder’s intent to declare the Note to be in default. Upon receiving such
notice, Borrower shall then have ten (10) days in which to cure the default by,
as applicable, (i) paying all due but unpaid amounts for monthly installments,
late charges and accrued but unpaid interest, (ii) issuing the warrants, or
(iii) curing the restriction against borrowing any monies or offering any
security in such collateral. If Borrower fails to timely cure the default, at
the option of the Note Holder, the entire remaining principal amount outstanding
as well as accrued but unpaid late charges and interest may then be declared due
and payable by the Note Holder (“Acceleration”); and the indebtedness shall from
then bear interest at the default rate of eighteen percent (18%) per annum,
compounded annually, until fully paid and satisfied.

6. Assignable. This Note is not assignable by Borrower.

7. Waivers. Except as expressly provided otherwise herein; Borrower hereby
waives presentment for payment, protest and demand, notice of protest, demand
and dishonor and notice of non-payment of this Note.

8. Notices. Any notice to Borrower provided for in this Note shall be in writing
and shall be deemed given upon (a) personal delivery to Borrower or delivery by
a nationally recognized overnight delivery service or (b) three (3) business
days after mailing such notice by first-class U.S. mail return receipt
requested, addressed to Borrower at the Borrower’s address below, or to such
other address as Borrower may designate by notice to the Note Holder. Any notice
to the Note Holder shall be in writing and shall be deemed given upon
(i) personal delivery to Note Holder or delivery by a nationally recognized
overnight delivery service or (ii) three (3) business days after mailing such
notice by first-class U.S. mail, return receipt requested, to the Note Holder at
the address stated below or to such other address as Note Holder may designate
by notice to Borrower:

 

2



--------------------------------------------------------------------------------

To Borrower:

Arête Industries Inc

7260 Osceola Street

Westminster, CO 80030

To Note Holder:

Apex Financial Service Corp

Attn: Nicholas Scheidt

PO. Box 33724

Denver, CO 80033

9. Security. The indebtedness evidenced by this Note is secured as provided in
that certain separate Security Agreement entered into on the same date as the
Note between Borrower and the undersigned Note Holder, which is incorporated
fully herein by reference. Pursuant to such Agreement, Borrower grants to Note
Holder a security interest in the following property and any and all additions,
accessions, and substitutions thereto and any proceeds therefrom (hereinafter
the “Collateral”), including, without limitation, Borrower’s: assets, accounts
receivable, cash, and other assets, tangible or otherwise, to secure payment of
the indebtedness evidenced by this Note or any modifications, amendments or
extensions thereof. Borrower further grants Note Holder the right to file UCC-1
statements reflecting its security interest in the Collateral. Borrower further
grants assignments of 75% oil and gas monthly income after operating costs, and
100% of any proceeds for any lease or well or mineral sales up to the
$1,000,000.00 note balance. These assignments shall be cancelled upon full
payment of the loan.

 

3



--------------------------------------------------------------------------------

10. General Provisions. The terms and provisions of this Note are intended to be
and shall be governed, interpreted and construed pursuant to the laws of the
State of Colorado and venue for any legal action relating to the interpretation
or enforcement of the provisions of this Note or the obligations arising
hereunder shall be proper in the County of Adams, State of Colorado. The
prevailing party in any such dispute shall be awarded its reasonable attorneys’
fees and costs. The provisions of this Note may not be waived, changed or
discharged orally, but only by an agreement in writing signed by Borrower and
Note Holder; and any oral waiver, change or discharge of any term or provision
of this Note shall be without authority and of no force or effect. No delay or
omission on the part of Note Holder hereof in exercising any right hereunder
shall operate as a waiver of such right or a remedy on any future occasion. If
any clause or provision of this Note is determined to be invalid or
unenforceable, then each such provision shall first be modified to the extent
necessary to make it legal and enforceable and then if necessary, severed from
the remainder of the Note to allow the remainder of the Note to remain in full
force and effect. The captions to the sections of this Note are for convenience
only and shall not be deemed part of the text of the respective sections and
shall not vary, by implication or otherwise, any of the provisions of this Note.

[Remainder of Page Intentionally Left Blank.]

 

4



--------------------------------------------------------------------------------

Dated: This 29th day of April 2013.

BORROWER:

 

Arête Industries Inc By:       Nicholas L Scheidt, CEO

 

STATE OF COLORADO   )   ) ss. COUNTY OF DENVER   )

The foregoing instrument was acknowledged before me this 29th day of April 2013
by Nicholas L Scheidt, CEO of Arête Industries Inc.

Witness my hand and official seal.

My commission expires:                    

 

   Notary Public

 

5